Citation Nr: 0520297	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need of 
regular aid and attendance of another person or being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
special monthly pension.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

2.  The veteran is not confined to a nursing home.  

3.  The veteran is able to dress and undress himself, feed 
himself, keep himself ordinarily clean and presentable, and 
protect himself from the hazards and dangers of his daily 
environment; he does not require adjustment of any prosthetic 
or orthopedic appliances.  

4  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment.  

5.  The veteran does not have a single disability rated as 
100 percent disabling and an additional, separate and 
distinct, disability ratable at 60 percent or more which 
involves different anatomical segments or bodily systems.

6.  The veteran is not substantially confined to his dwelling 
and the immediate premises due to his disabilities.

CONCLUSIONS OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person or due 
to being housebound have not been met. 38 U.S.C.A. §§ 
1502(b)(c), 1521(d)(e) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated February 2003, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim for special monthly pension.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The February 2003 
letter informed the veteran that the RO would obtain any VA 
medical records or other medical treatment records that he 
told the RO about.  It also informed him that the RO would 
request any private medical records if the veteran completed 
an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
February 2003 letter told the veteran to tell the RO about 
any additional information or evidence that he wanted the RO 
to get, and asked the veteran to complete the enclosed VA 
Form 21-4142s, showing the dates and places where he had 
received treatment for his various disabilities.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to send the information 
describing additional evidence or the evidence itself.  Also, 
the general instructions in this letter clearly implied that 
the veteran should prosecute his appeal by assisting in this 
fashion.  Furthermore, VA has consistently asked the veteran 
for information about where and by whom he was treated for 
his conditions, and the veteran has consistently stated that 
his treatment has been at the VA Medical Centers at Wade park 
and Bricksville.  Also, the veteran has not contended that he 
was prejudiced by the RO's phrasing of the request in the 
February 2003 letter.  Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).    

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The veteran's non-service connected disabilities include: 
marked obesity (rated as 60 percent disabling); depression 
and personality disorder (rated as 30 percent disabling); 
arthritis (rated as 10 percent disabling); and foot spurs and 
hypertension (both rated as 0 percent disabling).  

In the veteran's December 2002 claim, he asserted that he was 
confined to a wheelchair.  He stated that he suffered from 
obesity, hypertension, a heart condition, and arthritis of 
the low back and left hip.  He claimed that all treatment was 
at VA Medical Centers at Wade Park and Bricksville.  He 
stated that the wheelchair was issued by Wade Park.  

The veteran underwent a March 2003 VA examination for aid and 
attendance.  The veteran weighed 450 pounds, and his BMI was 
greater than 45.  He used a wheelchair as his extreme weight 
caused him problems on morbidity.  He was a poor historian 
and had poor compliance with his medications, and had been 
advised to be on the morbid obesity clinic weight reduction.  
The veteran stated that he was physically able to protect 
himself from the hazards and dangers of his daily 
environment, and was able to handle his financial affairs.  
The veteran led a sedentary lifestyle, and got out of his 
apartments on medical appointments.  He cooked his own meals, 
watched TV, and listened to the radio.  His blood pressure 
was elevated at 150/88, 154/90. and 150/90.  The veteran was 
able to walk short distances using a cane or walker, but most 
of the time was in the wheelchair.  He had difficulty with 
weight bearing due the weight and was complaining of 
lumbosacral arthritic changes and left hip changes.  
Diagnoses were morbid obesity; exertional shortness of 
breath; chronic obstructive pulmonary disease; hypertension 
times eight years; coronary artery disease with edema of the 
lower extremities 1+ bilateral; arthritic changes of the 
lumbosacral spine and left hip.  

The veteran underwent a March 2003 VA general medical 
examination.  The examiner commented that the veteran had 
marked obesity and weighed 450 pounds, with BMI greater than 
45.  He also complained of arthritic changes in his left hip 
and lumbosacral spine.  He had difficulty walking for any 
extended period of time due to his obesity, lack of stamina, 
and hypertension when he walked.  His blood pressure was 
150/88, 154/90. and 150/90.  He had 1+ edema of the lower 
extremities at the present from the ankles to the mid-calf.  
He was in a wheelchair.  He stated that he was able to walk 
approximately 50 feet before getting short of breath, and 
occasionally at home used a cane or walker to assist him in 
walking the short distances.  The veteran had an unsteady 
gait.  He started complaining of shortness of breath on 
exertion when he walked a few feet.  The veteran sat back 
down in his wheelchair without any difficulty in breathing.  
Breathing was not difficult.  He remained in his wheelchair.  
Diagnoses were hypertension, diagnosed eight years ago; 
coronary artery disease with 1+ edema, diagnosed seven years 
ago; morbid obesity; coronary artery pulmonary disease with 
shortness of breath on exertional exercise; arthritic changes 
of the left hip and lumbosacral spine.  

The veteran underwent a VA psychiatric examination in April 
2003.  He stated that he was using crack cocaine on a weekly 
basis.  He admitted to being noncompliant with his 
antidepressant.  He stated that he had employed a housekeeper 
to assist him, but otherwise was able to take care of himself 
and his son.  He was close to his landlord who took him to 
the grocery store or on other errands.  No psychotic symptoms 
were endorsed.  He did not have any symptoms of anxiety 
including PTSD.  He was alert and oriented times 3.  He had 
full affect.  His mood was "OK", and his speech was normal.  
He did not have any paranoid delusions.  There were no gross 
deficits re. the veteran's cognitive capacity.  Diagnoses 
were cocaine abuse v. dependence, mood disorder, and rule-out 
substance induced mood disorder.  The veteran's GAF score was 
61.  The examiner commented that the veteran did not meet the 
criteria for any mental disorder that would cause him to be 
housebound.  His current use of crack cocaine and his 
noncompliance with he medications prohibited any diagnosis of 
dysthymia or major depressive disorder.  The examiner 
commented that the veteran endorsed occasional depressive 
symptoms, but if he were to take medications as prescribed 
and give up his drug habit, he might not have an underlying 
mood disorder.  

VA Medical Center treatment records were submitted from 1998 
to 2003, and show that the veteran has received continued 
treatment for his disabilities. 

In the veteran's May 2003 notice of disagreement, he stated 
that he believed that he had no effective remaining function 
in the legs.  

In the representative's 1-646, he argued that the veteran met 
the criteria for special monthly pension under 38 C.F.R. 
§ 3.350 due to the loss of use of lower extremities.  


Analysis

A. Aid and Attendance

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person." Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  38 C.F.R 3.351(c)(1) does not apply to the 
veteran's case as the evidence does not show that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  38 
C.F.R 3.351(c)(2) does not apply to the veteran's case as the 
evidence does not show the veteran is confined to "a nursing 
home because of mental or physical incapacity,"  

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a), which provides:

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. C.F.R. § 
3.352(a).

The evidence does not show that the veteran has been unable 
to dress or undress himself or unable to keep himself 
ordinarily clean and presentable.  It also does not show that 
he is unable to feed himself .  It also does not show that he 
is unable to attend to the wants of nature.  At the veteran's 
psychiatric examination in April 2003, he stated that he had 
employed a housekeeper to assist him, but otherwise was able 
to take care of himself and his son.  Although the veteran 
makes frequent use of his wheelchair, the evidence does not 
show that he requires adjustment of any prosthetic or 
orthopedic appliances.  

The evidence does not show that the veteran has an incapacity 
requiring care or assistance on a regular basis to protect 
him from hazards or dangers incident to his daily 
environment.  The veteran stated at his March 2003 VA 
examination for aid and attendance that he was physically 
able to protect himself from the hazards and dangers of his 
daily environment.  Also, the examiner from the April 2003 VA 
psychiatric examination stated that the veteran did not meet 
the criteria for any mental disorder that would cause him to 
be housebound.  

In addition to the evidence from the VA examinations, the VA 
Medical Center treatment records do not show that the veteran 
needs regular aid and attendance of another person.  Although 
the veteran uses a wheelchair, the evidence shows that the 
veteran can walk on his own.  The evidence also shows that 
the veteran lives on his own.  The evidence does not show 
that the veteran's disabilities have rendered him so disabled 
as to be incapable of self-care.  Consequently, special 
monthly pension based on the need for regular aid and 
attendance is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of special monthly pension based on the need 
of aid and attendance of another person must be denied.  38 
U.S.C.A §5107 (West 2002).


B. Housebound Status

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability ratable as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to one's dwelling and the immediate premises, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability ratable as 100 percent 
disabling under the Schedule for Rating Disabilities. 38 
C.F.R. § 3.351(d).  It is clear from the record that none of 
the veteran's disabilities is 100 percent disabling under the 
schedular criteria.  His highest rated disability is 60 
percent.  In addition, the evidence does not show that the 
veteran is permanently housebound.  It shows that the veteran 
can get out of his house using his wheelchair, and that he 
can walk short distances using a cane or walker.  The veteran 
is not substantially confined to his dwelling or immediate 
premises as a result of his disabilities.  Accordingly, 
special monthly pension due to housebound status is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of special monthly pension on account of 
being housebound must be denied.  38 U.S.C.A §5107 (West 
2002).


ORDER

Special monthly pension based on the need for the aid and 
attendance of another person or on account of being 
housebound is denied.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


